A motion was made by the appellees for a re-hearing of the foregoing case, and in support of the motion they filed a brief. The motion was resisted by the appellant. The Court overruled the motion, and delivered the following opinion through Judge Bkyan:
■ We have carefully considesed the opinion in this case, and find no reason to change it in any respect.
In National Fire Insurance Company vs. Crane, 16 Md., 261, a policy of fire insurance had been issued to Gray and Brother which contained these words: “Loss, if any, payable to W. Crane & Co. as per application,” and it was decided by this Court that by reason of these words the policy should be regarded as having been at its inception assigned to Crane & Co. The endorsement on the policy in this case made by the insurance company at the time it was issued was in these words: “Loss, if any, payable to Alexander Brown & Sons, as interest may appear.” We, therefore, thought that it was to be considered as assigned to Brown & Sons, to protect their interest in the insured premises as it might be shown to exist. The effect of an assignment of a *77policy of insurance is well known; when the insurance company assents to it, a new contract arises between it and the assignee, having all the terms and conditions of the policy; the assignee being substituted in the place of the party originally insured, and becoming the owner of the policy. In the case of a fire insurance it is not questioned any where that the policy holder cannot recover unless he has an interest in the property insured, and that his recovery cannot be more than the amount of his loss. In Lynch vs. Dalzell, Lord King is reported in 2 Marshall on Insurance, 803, to have said: “These policies are not insurances of the specific things mentioned to be insured, nor do such insurances attach on the realty, or in any manner go with the same, as incident thereto, by any conveyance or assignment. But they are only special agreements with the persons insured, against such loss or damage as they may sustain. The party insured must have a property at the time of the loss, or he can sustain no loss, and consequently can be entitled to no satisfaction.” His decree was affirmed by the House of Lords in 4 Brown’s Gases in Parliament, 431, and has always been considered as having finally settled the law. The mortgage debt due to Brown & Sons was the extent of their interest in the insured property, and they had a right to recover the unpaid portion of this debt, provided it did not exceed the sum insüred. Their damage by the fire could not be more than the amount of the debt which remained due. If the morning after the fire their debtor had paid them in full, no one could suppose that they had not been indemnified. In the record of this case the evidence showed that by the auditor’s account the balance due the mortgagees Was about thirteen thousand dollars. When we spoke of this sum as the amount due, we necessarily intended to be understood as speaking in reference exclusively to the evidence as stated in the record, and *78not as determining a question of fact which, would conclude either of the parties on a subsequent trial. It would have exceeded our jurisdiction to find facts on this bill of exceptions; but it was legitimate to assume for the purposes of the discussion the verity of the evidence therein stated, and make it the basis of our opinion on the questions of law which it presented. If in point of fact the auditor's report has not been ratified, the conclusion which we founded on that hypothesis, of course, falls to the ground.
We consider it just in this case to regard Brown & Sons in the same position by virtue of the assignment, as if they had originally insured their mortgage debt, and as therefore sole owners of the policy. We have examined the authorities cited in the argument and briefs of counsel; it is shown by them that in some jurisdictions the endorsement on the policy would not work an assignment of it. But in this State the law on this point has been settled by Crane’s Case in 16 Md.; and we consider our decision as a legitimate deduction from the principles of that case. We feel great respect for the opinions of the learned Courts which we have examined on the questions here involved, but we cannot follow them where our own law prescribes a different rule of decision.

Motion overruled.

■ (Filed 22nd June, 1893.)